DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-6,8-9,11-15 are presented for examination. Claims 7 and 10 are withdrawn. 
Election/Restrictions
Applicant’s election without traverse of Invention 1, Species of Fig.1 and claims 1-6,8-9,11-15 in the reply filed on 086/24/2022 is acknowledged.
Claims 7,10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/01/2022.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
The following title is suggested: “VIBRATING WITH STOP MAGNETS, MANDREL AND GUIDING MEMBER”.
Inventorship
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Akanuma et al. (US PG Pub 20180056329 hereinafter “Akanuma”) in view of Endo (USA PG Pub 20140084710 hereinafter Endo). 
Re-claim 1, Akanuma discloses a vibration motor (1), comprising: a housing (11) having a receiving space (inside case 110; a vibrator (121) received in the receiving space; two stop assemblies (15a,15b, or 13a,13b,or 14a, 14b, work as stopping structures) received in the receiving space and spaced apart from each other (see Fig.1); and coils (12) ,the vibrator to reciprocate between the two stop assemblies (see Fig.1), wherein the vibrator comprises first magnets (23a-23c,25a,25b) spaced apart from each other and at least one second magnet (25a,25b) arranged between the first magnets (between either 23a,23c, or could be between 25a, 25b), every two adjacent first magnets (magnets 25a, 25b, have opposite magnetization direction Ns, Sn) of the first magnets have opposite magnetization directions (see Fig.1), and a magnetization direction of each of the at least one second magnet (Magnetization of magnets 25a, 25b are horizontal, magnetization of 23a-23c are perpendicular to horizontal line, therefore are perpendicular, see Fig.1) is perpendicular to a magnetization direction of each of the first magnets (any of 23a, 23c, or could be 25a, 25b, and 23b being firs magnet).  
	Akanuma fails to explicitly teach that the coils configured to drive the vibrator to reciprocate between the two stop assemblies. 
	However, Endo the coils (3) configured to drive the vibrator (8) to reciprocate (P[023]) between the two stop assemblies (see Fig.3).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to show the coil of Akanuma wherein the coils configured to drive the vibrator to reciprocate between the two stop assemblies as shown by Endo to oscillate the mover along the linear axis (Endo, P[0023]).

    PNG
    media_image1.png
    521
    694
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    528
    730
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    426
    662
    media_image3.png
    Greyscale

Re-claim 2, Akanuma as modified discloses the vibration motor as described in claim 1, wherein each of the first magnets (23a-23c) is magnetized along a direction perpendicular (see Fig.1, 23c has SN direction magnetization , which is perpendicular to X axis, which is vibration direction) to a vibration direction (x) of the vibrator, and each of the at least one second magnet (25a, 25b)is magnetized along a direction parallel (along X direction) to the vibration direction (X direction).  
Re-claim 3, Akanuma discloses the  vibration motor as described in claim 1 above. 
Akanuma discloses wherein the vibrator (121) further comprises a mandrel (24a-24c,) reciprocating  (26a,26b,between the two stop assemblies (between 13a,13b, 15a, 15b, 14a, 14b), and each of the first magnets and the at least one second magnet is annular (P[0011], magnets are ring shaped) and surrounds the mandrel (magnet of any of 23A-23C, 25a, 25b surround 20).  
Re-claim 4, Akanuma discloses the  vibration motor as described in claim 3, further comprising a guiding member (20) arranged along the vibration direction (x) and having two ends (both ends of 20) fixed to the housing (to 11, via 13a,13b, 14a, 14b), wherein the mandrel (24a-24c) is provided with a fixing hole (hole where 20 is going through) penetrating therethrough along the vibration direction (X direction), and the guiding member (20) is inserted in the fixing hole in such a manner that the mandrel (see Fig.1) is connected to the guiding member along the vibration direction (X).  

Akanuma fails to explicitly teach the guiding member is inserted in the fixing hole in such a manner that the mandrel is connected to the guiding member along the vibration direction in a slidable way. 
	However, Endo the guiding member (20) is inserted in the fixing hole in such a manner that the mandrel (41) is connected to the guiding member along the vibration direction in a slidable way (see Fig.3).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the mandrel and guiding member of Akanuma wherein the guiding member is inserted in the fixing hole in such a manner that the mandrel is connected to the guiding member along the vibration direction in a slidable way as shown by Endo to oscillate the mover along the linear axis in stable oscillation without contact and reducing noise (Endo, P[0038]).
Re-claim 15, Akanuma as modified discloses the vibration motor as described in claim 2, wherein a magnetic pole (24a-24c) of a side of each of the at least one second magnet (24a-24c) close to one first magnet of the first magnets (23a-23c)  adjacent thereto is identical to a magnetic pole of a side of the one first magnet close to the housing (any of 26b is close to housing, or 24 is close to housing and are same poles).
Allowable Subject Matter
Claims  5,6,8, 9,11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims 1,2,4.
Re-claim 5 recites “ 5. The vibration motor as described in claim 4, wherein a projection of the mandrel along the vibration direction is rectangular, the mandrel comprises four side walls connected end to end, each of the first magnets comprises four first magnet units respectively fixed to the four side walls, and the four first magnet units are arranged in a ring to define the first magnet.”
 
    PNG
    media_image4.png
    339
    513
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    891
    567
    media_image5.png
    Greyscale


The prior art Zhang is close to claims as shown in Fig.1b here: US Patent 6326706

    PNG
    media_image6.png
    639
    516
    media_image6.png
    Greyscale

None of the prior art teach the combination of claims 5,4,3 and 1 as indicted here: “ 1. A vibration motor, comprising: a housing having a receiving space; a vibrator received in the receiving space; two stop assemblies received in the receiving space and spaced apart from each other; and coils configured to drive the vibrator to reciprocate between the two stop assemblies, wherein the vibrator comprises first magnets spaced apart from each other and at least one second magnet arranged between the first magnets, every two adjacent first magnets of the first magnets have opposite magnetization directions, and a magnetization direction of each of the at least one second magnet is perpendicular to a magnetization direction of each of the first magnets, 3. The vibration motor as described in claim 1, wherein the vibrator further comprises a mandrel reciprocating between the two stop assemblies, and each of the first magnets and the at least one second magnet is annular and surrounds the mandrel, 4. The vibration motor as described in claim 3, further comprising a guiding member arranged along the vibration direction and having two ends fixed to the housing, wherein the mandrel is provided with a fixing hole penetrating therethrough along the vibration direction, and the guiding member is inserted in the fixing hole in such a manner that the mandrel is connected to the guiding member along the vibration direction in a slidable way, 5. The vibration motor as described in claim 4, wherein a projection of the mandrel along the vibration direction is rectangular, the mandrel comprises four side walls connected end to end, each of the first magnets comprises four first magnet units respectively fixed to the four side walls, and the four first magnet units are arranged in a ring to define the first magnet.“  
Claim 6 is objected to as being dependent from claim 5. 
Re-claim 8 recites “8. The vibration motor as described in claim 4, wherein each of the two stop assemblies comprises a first stop magnet which is magnetized along the vibration direction, and a magnetic pole of a side of the first stop magnet close to one first magnet of the first magnets adjacent thereto is identical to a magnetic pole of a side of the one first magnet close to the housing.“  
  
    PNG
    media_image7.png
    893
    567
    media_image7.png
    Greyscale


None of the prior art teach the combination of claims 8,4,3 and 1 as indicted here: “ 1. A vibration motor, comprising: a housing having a receiving space; a vibrator received in the receiving space; two stop assemblies received in the receiving space and spaced apart from each other; and coils configured to drive the vibrator to reciprocate between the two stop assemblies, wherein the vibrator comprises first magnets spaced apart from each other and at least one second magnet arranged between the first magnets, every two adjacent first magnets of the first magnets have opposite magnetization directions, and a magnetization direction of each of the at least one second magnet is perpendicular to a magnetization direction of each of the first magnets, 3. The vibration motor as described in claim 1, wherein the vibrator further comprises a mandrel reciprocating between the two stop assemblies, and each of the first magnets and the at least one second magnet is annular and surrounds the mandrel, 4. The vibration motor as described in claim 3, further comprising a guiding member arranged along the vibration direction and having two ends fixed to the housing, wherein the mandrel is provided with a fixing hole penetrating therethrough along the vibration direction, and the guiding member is inserted in the fixing hole in such a manner that the mandrel is connected to the guiding member along the vibration direction in a slidable way, 8. The vibration motor as described in claim 4, wherein each of the two stop assemblies comprises a first stop magnet which is magnetized along the vibration direction, and a magnetic pole of a side of the first stop magnet close to one first magnet of the first magnets adjacent thereto is identical to a magnetic pole of a side of the one first magnet close to the housing.”  
Claims 9,11-14 are objected to as being dependent on claim 8. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, Zhang US Patent 6326706 teaches claims 1-4, and shows the magnet magnetizations and mandrel.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGED M ALMAWRI whose telephone number is (313)446-6565.  The examiner can normally be reached on Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 5712728188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAGED M ALMAWRI/Primary Patent Examiner, Art Unit 2834